REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claims 9-12, 14-16, 23-25, 27, and 28, none of the closest prior art, such as Stys et al. (US 20170013336 A1), expressly teaches or reasonably suggests, along with the other elements, a sound generating device for mobile object comprising a speaker unit and an enclosure, wherein the speaker unit is provided with a resonance element configured to generate a resonance sound of a frequency different from a lowest resonance frequency of the speaker unit, the resonance element being an elastic member connected to a diaphragm of the speaker unit, the elastic member having an outer periphery connected to the diaphragm and an inner periphery connected to a weight in a manner as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654    

                                                                                                                                                                                        /VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654